Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a control supplemental feeder apparatus and method having the combination, especially a spring loading the tubular collar with a spring attached between the tubular collar and one of the left and right collars and urging rotation of the tubular collar in a first rotation direction, of structural limitations such as claimed in claims 1-20, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
 Van Kerrebroeck (US 2016/0073615), Andersen (US 6532895), Linneberg (US 2018/263201), and Swartzendruber (US 4476811) disclose a similar feeder apparatus as the claimed invention.  However, the prior arts lack the teaching as mentioned above.

Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644